 INLAND SEAS BOAT CO., INC.595,Inland Seas Boat Co., Inc.andInternationalUnion,UnitedAutomobile,Aircraft and Agricultural Implement WorkersofAmerica,AFL-CIOandInternationalBrotherhood ofBoilermakers,Iron Ship Builders,Blacksmiths,Forgers andHelpers,AFL-CIO.CasesNos. 8-CA-1924 and 8-CA-2015.August 11, 1960DECISION AND ORDEROn April 28, 1960, Trial Examiner Lee J. Best issued his Inter-mediate Report in the above-entitled consolidated proceeding, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desist there-from and take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentand one of the Charging Parties, the UAW, filed exceptions to theIntermediate Report and supporting briefs.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and the briefs, and the entire record in thesecases, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following additions.1.We find, as did the Trial Examiner, that the Respondent, by theconduct more fully set forth in the Intermediate Report, interrogatedits employees concerning their union activities and threatened themwith reprisals for engaging in such activities, in violation of Section8(a) (1) of theAct22.We agreewith the TrialExaminerthat the Respondent unlaw-fully discharged Barnhart on January 30, 1959. Like the Trial Ex-aminer,we do not credit the testimony given in support of the Re-spondent's defense that it initially laid off Barnhart because of a lackof paint and decided not to recall him because he lacked the ability todo his job.The record indicates to us that the, Respondent consideredBarnhart a satisfactory workman prior to learning of his union activi-ties and that the Respondent used the fact that there was a shortageof paint as a pretext to discharge Barnhart. In view of Barnhart'sunion activity, the Respondent's knowledge thereof, its conduct mani-festing opposition to Barnhart's union activity, the timing of the dis-1Pursuantto the provisionsof Section3(b) of the Act,the Board has delegated itspowers in connectionwiththese cases to a three-member panel[Chairman Leedom andMembers Bean and Fanning].2We do not read the Intermediate Report herein as finding that the interrogation ofThomas Smith on or aboutJuly 1, 1959,was unlawful.Rather, we read the Interme-diate Report as finding that ForemanPisko's threatto Smith made in connection withsuch interrogation,as set forth in the Intermediate Report, wasviolativeof Section8(a) (1).So read,we adopt thesefindings128 NLRB No. 76. 596DECISIONSOF NATIONAL LABOR RELATIONS BOARDcharge, and the failure to recall Barnhart when paint became avail-able, as more fully set forth in the Intermediate Report, we find thatthe Respondent,on January 30, 1959, discharged Barnhart becauseof his union activity,in violation of Section 8 (a) (3) and(1) of theAct.ORDERUpon the entire record in these cases, and pursuant to Section 10(c).of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Inland Seas BoatCo., Inc., Sandusky, Ohio its officers, agents, successors, and assigns,.shall :1.Cease and desist from :(a)Discouraging membership in the aforementioned labor organi-zations, or in any other labor organization, by discharging employeesor in any other manner discriminating against its employees in regardto their hire or tenure of employment or any term or condition of.employment.('b)Interrogating its employees concerning their membership inor activities on behalf of International Union, United Automobile,Aircraft and Agricultural Implement Workers of America, AFL--CIO; International Brotherhood of Boilermakers, Iron Ship Builders,Blacksmiths, Forgers and Helpers, AFL-CIO ; or any other labor-organization, in a manner constituting interference, restraint, or coer-cion in violation of Section 8(a) (1) of the Act.(c)Threatening to reduce working hours or withhold pay increasesunless employees abandoned their union activities.(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist the above-named labororganiza-tions, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aidor protection, or to refrain from any and all such activities exceptto the extent that such rights may be affected by an agreement requir-ing membership in a labor organization as a condition of employment,as authorized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Ralph Barnhart immediate and full reinstatement tohis former or substantially equivalent position, without prejudice tohis seniority or other rights and privileges of employment,and makehim whole for any loss of pay that he may have suffered by reason ofthe discrimination against him in the manner and extent set forth inthe section of the Intermediate Report entitled "The Remedy." INLAND SEAS BOAT CO., INC.597(b)Preserve and, upon request, make available to the Board andits agents, for examination and copying, all payroll records, time-cards, personnel files, social security reports, and other records neces-sary to analyze, compute, and determine the amount of backpay andother rights of employment to which the aforesaid discriminatee maybe entitled under the terms of this Order.(c)Post at and in its plant in Sandusky, Ohio, copies of the noticeattached hereto marked "Appendix." 3Copies of said notice, to befurnished by the Regional Director for the Eighth Region, shall, afterbeing duly signed by an authorized representative of Inland Seas BoatCo., Inc., be posted by the Respondent immediately upon receipt there-of, and maintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that such notices are not altered, defaced, or covered byany other material.(d)Notify the Regional Director for the Eighth Region, in writ-ing,within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.aIn the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing anOrder."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in International Union,United Automobile, Aircraft and Agricultural Implement Work-ers of America, AFL-CIO; International Brotherhood of Boil-ermakers, Iron Ship Builders, Blacksmiths, Forgers and Helpers,AFL-CIO, or any other labor organization, by discriminating inregard to hire or tenure of employment or any term or conditionof employment.WE WILL NOT threaten to reduce working hours or to withholdpay increases as a reprisal for union activities or interrogateemployees as to their union membership or activities in a mannerconstituting interference, restraint, or coercion, in violation ofSection 8 (a) (1) of the Act.WE WILL NOT 111 any other manner interfere with, restrain, orcoerce our employees or otherwise infringe upon theirexerciseof the right to self-organization, to form, join,or assistthe above-named or any other labor organizations, to bargain collectively577684-61-vol. 128-39 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDthrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection; or to refrain from any or all ofsuch activities except to the extent that such right may be affectedby an agreement requiring membership in a labor organizationas a condition of employment, as authorized in Section 8 (a) (3) ofthe Act, as modified by the Labor-Management Reporting andDisclosure Act of 1059.WE WILL offer to Ralph Barnhart immediate and full reinstate-ment to his former or substantially equivalent position, withoutprejudice to his seniority and other employment rights and privi-leges, and make him Whole for any loss of pay he may havesnftered by reason of our discrimination against him.All of our employees are free to become and remain, or to refrainfrom becoming or remaining, members of the above-named or anyother labor organization, except to the extent that such right may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section 8 (a) (3)of the Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.INLAND SEAS BOATCO., INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remainposted for60 days from the date hereof,and must not be altered,defaced, orcovered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEWith all parties represented, the proceedings herein, consisting of two cases con-solidated pursuant to Section 102.33 of National Labor Relations Board Rules andRegulations, Series 7, were heard before the duly designated Trial Examiner atSandusky, Ohio, on November 30 and December 1, 2, and 3, 1959, upon complaintsfiled by the General Counsel of the National Labor Relations Board, separatelydesignated as General Counsel and the Board, and the answers thereto filed byInland Seas Boat Co., Inc., herein called Respondent or Respondent Employer.The complaint in Case No. 8-CA-1924 was based upon a charge filed by Inter-national Union, United Automobile, Aircraft and Agricultural Implement Workersof America, AFL-CIO (herein called the UAW), and in substance alleges that:(1) Respondent Employer on and after January 29, 1959, interrogated its employeesconcerning their concerted activities on behalf of the UAW for the purpose ofcollective bargaining and other mutual aid or protection, and threatened to reducetheir working hours and wages if they caused a labor organization to become theircollective-bargaining representative; and (2) on or about January 30, 1959, theRespondent discharged or laid off, and refused to recall to work its employee, RalphBarnhart, because he joined and assisted the UAW, or engaged in other concertedactivities on behalf of a labor organization for the purpose of collective bargainingor other mutual aid or protection.The complaint in Case No. 8-CA-2015 was based upon a charge filed by Inter-national Brotherhood of Boilermakers, Iron Ship Builders, Blacksmiths, Forgersand Helpers, AFL-CIO (herein called the Boilermakers), and in substance allegesthat on and after July 19, 1959, Respondent Employer interrogated and threatened INLAND SEAS BOAT CO., INC.599its employees concerning their concerted activities on behalf of the Boilermakers, andoffered inducements to them in the form of pay raises to withdraw their supportfrom a labor organization.In its answers to each complaint, the Respondent conceded that it was engaged incommerce within the meaning of Section 2(6) and (7) of the National LaborRelations Act (herein called the Act), but denied all allegations of unfair laborpractices.Hence, the principal issues litigated at the hearing were, as follows:1.Whether the Respondent on or after January 29 and July 19, 1959, respectively,as alleged in the consolidated complaints, interfered with, restrained, or coercedemployees in the exercise of the rights guaranteed in Section 7, within the meaningof Section 8 (a) (1) of the Act.2.Whether the Respondent on or about January 30, 1959, discriminated in regardto hire or tenure of employment to discourage membership in a labor organization bydischarging, laying off, or failing and refusing to recall to work its employee, Ralph.Barnhart, within the meaning of Section 8(a) (3) of the Act.Upon the entire record in the case, and from my observation of the witnesses, bmake the following:FINDINGS AND CONCLUSIONS1.BUSINESSOF RESPONDENT EMPLOYERInland Seas Boat Co., Inc., is a corporation organized and existing under and byvirtue of the laws of the State of Ohio, having its principal office and place of businessin the city of Sandusky, Ohio, where it is engaged in the manufacture and sale ofmetal boats. In each of the years 1958 and 1959, the Respondent shipped productsvalued in excess of $200,000 directly to customers located outside the State of Ohio.Thereupon, I find and Respondent concedes that it is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.Corporate officials and supervisors of the Respondent include Archie K. Lang,president; Howard E. Beck, plant manager and supervisor of the wood shop; ErnestGust Pisko, mechanical foreman; and Arthur W. Goetz, welding foreman.Whetheror not Michael Wisnowski is a supervisor within the meaning of the Act remains asubordinate issue for determination from the evidence offered in this proceeding.II.THE LABOR ORGANIZATIONS INVOLVEDInternationalUnion, UnitedAutomobile,Aircraftand Agricultural ImplementWorkers ofAmerica, AFL-CIO, and International Brotherhood of Boilermakers,Iron Ship Builders, Blacksmiths,Forgers andHelpers, AFL-CIO, are labororganiza-tions within the meaning of Section2(5) of the Act, each of whichexists in wholeor part for the purpose of representing employees in dealing with employers con-cerning grievances,labor disputes,wages, rates of pay, hours of employment, andconditions of work.III.THE UNFAIR LABOR PRACTICESA. Historical backgroundThe Respondent Company was organized in Cleveland, Ohio, in the latter part of1946 or early part of 1947.All stock in the corporation is owned or controlled byArchie K. Lang and Ray McCarty. On or about October 1, 1957, the entire plantwas moved to Sandusky, Ohio, where it is now engaged in the manufacture and saleof pleasure watercraft in various sizes and dimensions.The Sandusky plant, aspresently laid out, consists of weld shop (50 by 100 feet), paint shop (50 by 40feet), including engine installation, assembly floor (50 by 100 feet), carpenter shop(50 by 100 feet), concrete apron (60 by 100 feet), for launching purposes, officefacilities,and an outdoor parking lot with driveway.'Primary operations aresubdivided into a welding department, a mechanical department, and a woodworkingdepartment.During the busy season from March through July of each year ap-proximately 30 employees work in the plant.All supervisors work along with theemployees in addition to directing the overall operations.Operations begin in the welding department where the hull of each boat is fabri-cated from sheet steel under the supervision of Foreman Arthur W. Goetz.Fromthere the hull is pushed into an adjoining room where it is steam cleaned, sprayedwith a vinyl plastic paint,2 and the engine installed therein by the mechanicaldepartment under the supervision of Foreman Ernest G. Pisko.From there the1See schematic drawing(Respondent's Exhibit No. 1).2For the sake of clarity no trade name for such products will be used throughoutthis report. GOODECISIONSOF NATIONALLABOR RELATIONS BOARDhull with engine is pushed to the assemblyroomof the woodworking department incloseproximity to the carpenter shop, wherein the cabins are built and installedunder the overallsupervision of Plant ManagerHoward E. Beck. Responsibility forthe construction of 35-, 36-, and 40-footcabinsisdelegated to Michael J. Wisnowski;the construction of 32-foot cabins to Jim Wonder; and the construction of 29-footcabins to Luke Mears and Mike Geretz. Jim Ryant is responsible for the work offitting the cabins into the hulls.These men are highly skilled senior employees whodirect the work of other employees, and receive higher rates of pay than the averageemployee.Operations in the woodworking department include the installation ofall interior fixtures andequipage,such as berths, seats, galleys, and dinettes.Finalpainting, varnishing, sanding, and finishing of the entire boat is completed in thewoodworking department.Finishing coats of white are applied to the hull andcabin with a roller and brush.Mahogany wood parts are sprayed with varnish beforeinstallation.Several employees including Barnhart, Farrar, Hughes, and Albertperformed roller and brush painting, but prior to the summer of 1959 all sprayingof varnish was performed by President Archie K. Lang himself, because of thehigher degree of skill required for such work.When all work on the boats is com-pleted they are moved to the concrete apron for delivery to customers either bylaunching in the bay or by means of transportation on an overland carrier.B. Organizational activitiesof UAW (interference,restraint,and coercion)Thomas L. Smith was first employed by the Respondent on June 4, 1958, andworked as a mechanic in the mechanical department under the supervision of Fore-man Ernest G. Pisko until laid off on July 19, 1959. Since that time the Respondenthas agreed to rehire this employee as a replacement for Joe Pisko (mechanic), whois expecting to quit and move to California within the near future.Ralph Barnhartsubmitted a written application for employment to the Respondent on November 3,1958, showing previous experience withApexas a spray painter.As directed, hereported for work to Foreman Ernest G. Pisko in the mechanical department at7 a m. on November 4, 1958, and was assigned to duties in the paint shop to steamclean and spray the hulls of boats with vinyl plastic paint.When not engaged incleaning and painting a hull he performed other duties such as cleanup work,sanding, roller painting, and brush painting in the woodworking department underthe supervision of Plant Manager Howard E Beck, but was not qualified to performthe job of spraying varnish.Duties assigned to Barnhart were the same as thoseperformed by his predecessor, Robert C. Walton, who quit the lob on October 29,1958.Paul A Farrar, Jr , was first employed by Plant Manager Beck as a carpenterapprentice in the woodworking department in November 1958.Upon reporting forwork on the day after Thanksgiving Day, Beck assigned him to work with and takeinstructions fromMichael J.Wisnowski (alias "Big Mike"), who was thereafterconsidered by Farrar to be his immediate supervisor.PlantManager Howard E. Beck has been a member of Local No. 182 of theCarpenters Union in Cleveland, Ohio, for 14 years, and professedly is not opposedto ,labor organizations.Admittedly, he has on many occasions discussed unionizationwith the employees of the Respondent Company, including Paul Farrar, Jr., andRalph Barnhart, telling them that they did not need a union in Respondent's plantbecause the shop was too small, but if a majority of the fellows wanted a union inthere it was up to them. Beck admits that he engaged in such discussion with RalphBarnhart soon after his employment, about the middle of December 1958, and thatBarnhart told him he had been a union steward in the plant of his former employer(Apex).Thereupon, Beck replied- "Well, I belong to the union myself.There isnothing wrong with that."But when Barnhart suggested organization of Respond-ent's plant, Beck said he did not think it would be a good thing, because the shopwas not large enough and they did not need a union. Later in December 1958 orJanuary 1959, Ralph Barnhart and Thomas L. Smith interviewed RepresentativeKinney of the UAW, obtained a supply of authorization cards, and began to solicitmembership in that labor organization. Shortly thereafter, at the request of Fore-man Ernest G. Pisko, the Respondent granted a wage increase to Foreman Pisko,Joe Pisko, and Thomas L. Smith, effective January 18 or 19, 1959, which was re-flected for the first time in paychecks issued on Friday, January 30, 1959, but RalphBarnhart was not included therein as an employee in the mechanical department.The increase was not announced until delivery of the paychecks reflecting that fact.Prior to distribution of paychecks reflecting the aforesaid increase in pay, ThomasL. Smith was called into the plant office and questioned concerningunionactivitiesin the plant.His recollection as to the date on which this incident occurred wasrefreshed from the fact that on the next day (January 30, 1959), thereafter, he re-,ceived increased wages and at the sametimeRalph Barnhart was laid off. INLAND SEAS BOAT CO.,INC.601Thomas L. Smith credibly testified in substance that on January 29, 1959, ForemanPisko escorted him into the plant office, where President Archie K. Lang and PlantManager Howard E. Beck were waiting to see him. Upon his arrival, Beck inquiredwhether he had been passing out cards.At first he denied it, but when Beck saidthat two other employees had reported his solicitation of their signatures, he admittedit to be true.Beck then inquired who else assisted him in such activities, but herefused to tell, because he did not want to get the other guy in trouble. Beck saidhe would find out anyway, and did not think the fellows wanted a union in there.Foreman Pisko said, "We don't wanta union inhere.The... union never did any-thing for me." President Lang said "Well, if youget a unionin here, the first thingwe will do is go to 40 hours a week. You fellows asked for a raise here. The pay-roll checks are made out.We are satisfied with your work.We don't know what to dowith the checksuntilwe get thisunionbusiness straightened out."Beck then in-quired, "Well, are you going ahead with this union business or are yougoing todrop it."Thereupon, he (Smith) agreed to drop the Union, and went back to hiswork in the shop.Later that afternoon he observed Foreman Pisko making in-quiries of other employees in the shop; and then came to him and said, "Well, Tom,they are all pointing a finger at you. I don't want to see you hang by yourself. Yougot a family and kids.You better tell him. It won't make any difference anyway,as they will find out."Thereupon, he finally told Foreman Pisko that the otherfellow was Ralph Barnhart. Foreman Piskosaid,"O.K. that is all I want to know,"and went directly to the office.Within a few minutes, thereafter, Plant ManagerBeck came out of the office andengaged ina conversation with Barnhart.With respect to the foregoing conduct of Respondent, I credit the testimony ofThomas L. Smith as to the substance of the interrogation to which he was subjectedand the date on which it occurred.Testimony of Archie K. Lang, Howard E. Beck,and Ernest G. Pisko to the contrary was indefinite, uncertain, and incredible.Exceptas to the date and references to Ralph Barnhart there was little conflict in testimonypertaining to the interviewing of Smith by officials of the Respondent.C. Discharge of RalphBarnhartFrom the credible testimony of Ralph Barnhart, it appears that Plant ManagerHoward E. Beck came to him at work in the plant during the afternoon of January29, 1959, and said: "Barney, some of the men tell us that you are trying to organizea union in this plant.We don't want no union in this shop. It is not big enough fora union.Everybody got to work in this plant to make a go of it." Barnhart was atthat time performing general cleanup duties under the supervision of Beck, becausethe spraying of hulls had been suspended for lack of vinyl plastic paint until thearrival of a new supply (then on order).At approximately 3:30 p.m. the next day(January 30, 1959), Beck again approached Barnhart, handed him two paychecks,and said: "Barney, I have orders to let you go."Thereupon, Barnhart went toForeman Ernest G. Pisko and expressed the opinion that he was being discharged.Foreman Pisko replied: "Yeah? Well, I suppose the.bulldog got a burr underhis tail again."Barnhart then went into the office and inquired of Plant ManagerBeck why he was being discharged. Beck replied: "I am not firing you.We arejust laying you off.We don't have no paint.We will call you back in a week or 10days. I have your telephone number.When it comes in we will call you."Approximately 10 days later Respondent received a new shipment of the vinylplastic paint, but did not recall Barnhart to work. In lieu thereof, Plant ManagerBeck requested Foreman Ernest G. Pisko toutilizethe services of a laborer nameddoe Smith to steam clean a hull, and then spray paint the hull himself. Joe Smithworked I day at the job, and failed thereafter to show up for work any more. There-upon, Plant Manager Beck transferred Paul A. Farrar, Jr., from his job in thecarpenter shop to the paint shop, and requested Foreman Pisko to teach him thejob of steam cleaning and spraypaintingthe hulls.Since that time Farrar has con-tinued to perform all duties formerly assigned to Ralph Barnhart.Respondentcontendsthat Barnhart was laid off solely for economicreasons, andadmits its intention to recall him to work upon the arrival of materials required tospray the hulls. Inthe meantime,however, President Lang and Plant Manager Beckreviewed his qualifications and decided to replace him with a more versatile painter.Archie K. Lang incredibly testified in substance that, when interviewed for em-ployment, Barnhart represented himself to be an all-round painter capable of spray-ing paintand varnish and painting with a brush; but later demonstrated that the onlyjob he could perform satisfactorily was spraypaintingwith the fast-drying vinyl 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDplastic paint, and with respect to the latter he was sloppy and slow-that on oneoccasion he tried to teach Barnhart how to spray varnish, but he did not seem tohave a knack for that type of work.After discussing the subject with Plant ManagerBeck and Foreman Pisko, they decided not to recall Barnhart to work, but to findanother painter who was more versatile and capable of doing better work; whereupon,they found such an employee in Paul A. Farrar, Jr.Howard E. Beck testified in substance that Barnhart did a fair job on the hulls,but was not satisfactory at brush painting and spraying varnish-that he spentapproximately 2 or 3 days each week with Foreman Pisko at work on the hulls, andthereafter worked in the woodworking department at cleanup jobs, rolling on thewhite coats and sanding the hulls between the finishing coats.When the supply ofvinyl plastic paint was exhausted in January 1959 they decided to lay off Barnhartpending arrival of a new supply.Thereupon, he told Barnhart that he was beinglaid off because they had no material for him to work with, and that he would becalled back to work when needed. It was his intention at that time to lay Barn-hart off until the paint arrived, but did not know when they were going to get it.The paint came in about 10 days later, and Foreman Pisko began performing somespray painting himself.Then he hired Joe Smith to do cleanup work, sanding wood-work, etc, and requested Foreman Pisko to use him to steam clean a hull. JoeSmith worked 1 day, and thereafter failed to show up for work.He then requestedForeman Pisko to try out Paul A. Farrar, Jr., on the spray painting job; and Farrarperformed so well that they decided to keep him on that job. Farrar worked muchfaster and was better adapted for the work, so he just overlooked Barnhart and didnot bother to recall him to work.Ernest G. Pisko credibly testified in substance that Ralph Barnhart worked underhis supervision only when boat hulls were ready for steam cleaning and spray paint-ing.At other times Barnhart worked with Michael J. Wisnowski in the woodworkingdepartment, and at the time of his layoff was doing cleanup work under the super-vision of Plant Manager Beck because the supply of vinyl plastic paint had beenexhausted.President Archie Lang told him that Barnhart had to be laid off untilthey got some more paint, so he expected him to be recalled to work when the paintcame in on order from Woolsey Paint Company of New York City.When thepaint arrived, Joseph Smith worked 1 day cleaning a hull, but was not tried onspraying paint.Next day, Plant Manager Beck asked him to take Paul A. Farrar, Jr.,so he taught Farrar how to do spray painting and steam cleaning work. Pisko furthertestified that Barnhart's work in his department was satisfactory-that there was nocomplaint-and he had complimented Barnhart on his work. Indirectly he heardthat Barnhart was a union man, and that he had been a steward while working atApex.On one occasion he heard Barnhart say to Plant Manager Beck: "If you everwant a union in here, I'm the guy that just will get it in here for you."D. Alleged interrogation of Dana Jeflers'Official records of the Respondent show that on or about February 24, 1959, itemployed a man named Dana Jeffers, who worked in the Sandusky plant for ap-proximately 10 days and then quit.Dana Jeffers incredibly testified that in thecourse of interviewing him and one Blue Byrd Bowen, President Archie K. Langinquired of each of them whether they had ever belonged to a union-that Bowentold Lang that it was none of his business and consequently was not hired; butthat he (Jeffers) was hired after telling Lang that he had been a union memberwhile working for another employer but had lost his seniority and good standingby failure to pay his union dues during a layoff.3 Jeffers further testified that whenhe reported for work, Michael J. Wisnowski came up to him and said: "I'm yourforeman.I'llgive you a guy for you to work with", that 2 or 3 days later heapplied to Wisnowski for time off to attend an unemployment hearing as witness fora friend who had been discharged for union 'activities; whereupon Wisnowski volun-tarily told him in substance that Respondent had been having trouble with a union,had fired one guy about it, and had straightened out another guy by taking himto the office and reaching an agreement to let him keep his job and give him a secondchance, if he would quit organizing the place; but they were not giving anybodyelse -a second chance .4s President Archie B. Lang credibly denied any such interrogation;and Bowen wasnot called as a witness to corroborate Jeffers.4Michael J. Wisnowski credibly denied making such statements to Dana Jeffers INLAND SEAS BOAT CO., INC.603Having discredited the uncorroborated testimony of Dana Jeffers, and creditingthe denials of Archie K. Lang and Michael J. Wisnowski with respect thereto, Ifind that Respondent did not interfere with, restrain, or coerce its employees byreason of any interrogation of Dana Jeffers and Blue Byrd Bowen or by other state-ments to Dana Jeffers with respect to union activities in its plant.There being noother evidence in the record of conduct by Michael J. Wisnowski tending to showthat he participated in unfair labor practices of the Respondent, it will not benecessary to determine whether he is a supervisor within the meaning of the Act,which is denied by the Respondent.E. Organizational activities of the Boilermakers (interference, restraint,and coercion)On or about April 24, 1959, an organizer for the Boilermakers, James J.Bareiter, visited the parking lot outside Respondent's plant in Sandusky, Ohio, andplaced under the windshield wipers of employees' cars printed authorization cardswith envelopes addressed to the International Brotherhood of Boilermakers andIron Ship Builders Local #85.These cards when completed and signed would indi-cate selection of that labor organization as collective-bargaining agent for thesigners thereof.During the course of this activity, President Archie K. Lang cameout from the plant and told Bareiter to remove this literature and get off the privateproperty of the Respondent.Thereupon, the union representative complied withLang's instructions, but remained in the public street about 100 feet from the plantexit and distributed the cards to employees in automobiles leaving the plant atclosing time after 5 p.m. on that date. Some of these cards were signed and mailedto the addressee thereon; and at a later date, on or about June 12, 1959, Repre-sentative Bareiter held a conference with two employees (Mears and Thomas L.Smith) in the Eagles Hall at Port Clinton, Ohio. Following this conference, a unionmeeting was held on or about July 21, 1959, at the hall of Sandusky Building Tradesin Sandusky, Ohio, which was attended by approximately 13 employees of theRespondent.Several employees were thereafter interrogated by supervisors of theRespondent concerning the attendance at this meeting.Paul A. Farrar, Jr., credibly testified in substance that upon the invitation ofThomas L. Smith he attended the aforesaid union meeting and was thereafter ques-tioned by Plant Manager Beck, who inquired whether he went to the meeting andwho was there; but he refused to tell him.Kenneth Ray Gwinner (welder) credibly testified that he also attended the unionmeeting; and was thereafter questioned about it in the weld shop by Foreman ArthurW. Goetz.Goetz told Gwinner that he had heard that he attended the meeting,and inquired why he wanted a union. Gwinner's reply was, "Better wages." Severaldays later Foreman Goetz reported in substance that he was trying to get a raiseand had talked to the boss about it, but admonished Gwinner not to say anythingto the other employees because it was not yet assured.5ArthurW. Hoffstetter (welder) credibly testified in substance that hedid notattend the Boilermakers meeting in July 1959; nevertheless, Foreman Arthur Goetzapproached him and inquired "What I knew about the meeting?"Goetz furthersaid that "The guys who were at the meeting might be laid off."F. Renewed interrogation of Thomas L. SmithAfter waiting in vain for several weeks to be recalled to work by the Respondent,Ralph Barnhart sought the assistance and advice of Thomas A. Kinney, Internationalrepresentative of the UAW.Thereafter, on June 24, 1959, the original charge inCase No. 8-CA-1924 was filed against Respondent, alleging unfair labor practicesin violation of Section 8(a)(1) and (3) of the Act.Respondent was served witha copy of the charge by registered mail on June 25, 1959. Thereupon, Thomas L.Smith was called into the plant office to confer with President Archie K. Langand Attorney Richard R. Kruse, confronted with the charge, and requested torelate his recollections of incidents referred to in the charge.Having done so,President Lang explained that a representative of the National Labor RelationsBoard was coming down to investigate, and that Respondent wanted him to knowwhat was going on so that he would not be in the dark about the situation. On'Employees in the welding department thereafter receivedan increase in wages onor about September 21, 1959. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe next day, President Lang approached Smith in the plant, and told him that thelawyer had prepared a statement for him to sign.Thereupon, Smith went into theoffice, read the prepared statement in the presence of Office Manager Walbeck, butrefusedto signthe document, which reads, as follows:GC-4AFFIDAVITTHOMAS SMITH, being first duly sworn, deposes and says that he resides atSandusky, Ohio, and that he is employed as a mechanic by Inland Seas BoatCo., Inc.; that he has read the "Charge Against Employer" made by ThomasA. Kinney of the UAW-AFL-CIO against Inland Seas Boat Co., Inc.; he hasworked for the Company a little over a year and is familiar with the fact thatRalph Barnhart was laid off on February 6, 1959; that he knows that no newman has been hired to replace Barnhart since he left; that to the best of hisknowledge there were no reports by him or any of the other employees re-garding union discussions, meetings or activities reported to the officers, plantmanager or other members of the Management of the Company; that he didattend the meeting referred to in the "Charge Against Employer" but thatbe did not report the same to the Company.--------------------Thomas SmithSwornto beforeme and subscribed in my presencethisday of July 1959.--------------------Notary PublicThereafter, when Foreman Pisko inquired why he would not sign the document,Smith told him that he did not agree with two parts of the statement.One wasthe part about no one being hired to replace Barnhart; and the other was that theCompany did not know anything about union activities in the shop.Thereupon,he was recalled to the office, and made a similar explanation to President ArchieK. Lang, who agreed to have his lawyer make necessary changes therein, but neverdid so.Smith also admittedly told Foreman Pisko in substance that even if hesigned the statement, the Company might throw him out after they got throughwith him, and that the Union surely would not back him up, but would hang him tothe highest tree.Thereupon, Foreman Pisko said: "Well, if you're for the Union,you're hanged anyway." 6 In this latest interrogation of Thomas L. Smith, I finda continued interference, coercion, and restraint of its employees in the exerciseof the rights guaranteed in Section 7 of the Act, because the aforesaid statement ofForeman Ernest G. Pisko contained a threat of retaliation if he did not sign a state-ment exonerating Respondent of unfair labor practices or continued to engagein concerted activities on behalf of a labor organization.Concluding FindingsFrom the foregoing findings of fact based upon a preponderance of the evidenceand the entire record in the case, I find that on or about January 29, 1959, and inthe latter part of June 1959, Respondent through its officers and agents, PresidentArchie K. Lang, Plant Manager Howard E. Beck, and Foreman Ernest G. Pisko,interrogated its employee, Thomas L. Smith, concerning the activities of himselfand other employees on behalf of a labor organization, threatened to reduce work-ing hours to 40 hours per week and withhold a pay increase from its employeesif they designated the UAW as their representative for the purposes of collectivebargaining; that on or about July 22, 1959, Plant Manager Howard E. Beck inter-rogated Paul A. Farrar, Jr. (employee), concerning the attendance of himselfand others at a meeting of the Boilermakers Union: that on or about July 22, 1959,Foreman Arthur W. Goetz interrogated employees Kenneth R. Gwinner and ArthurW. Hoffstetter concerning attendance at a meeting of the Boilermakers Union;thereby interfering with, restraining, and coercing its employees in their exerciseof the rights guaranteed in Section 7 of the Act.I find also that on or about January 30, 1959, the Respondent discharged or laidoff Ralph Barnhart (employee) and thereafter failed or refused to recall him towork because he engaged in concerted activities with other employees on behalf61 do not credit the denial of Foreman Pisko that he made such statement. INLAND SEAS BOAT CO., INC.605of theUAW; therebydiscriminating in regard to hire or tenure of employment todiscourage membership in a labor organization.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe conduct of Respondent set forth in section III, above, occurring in connec-tion with the operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in and is engaging in certain unfairlabor practices, it will be recommended that it cease and desist therefrom and takeaffirmative action herein designed and designated to effectuate the policies of theAct.Itwill be recommended that Respondent offer to Ralph Barnhart immediateand full reinstatement to his former or substantially equivalent position 7 withoutprejudice to his seniority and other rights and privileges of employment, dischargingor transferring to other employment, if necessary, any person hired or transferredto replace him, and make him whole for any loss of pay suffered as a result of thediscrimination against him by the payment to him of a sum of money equal to theamount he would normally have earned as wages from the date on which hisemployment was terminated by the Respondent on January 30, 1959, to the dateon which Respondent shall offer to him proper reinstatement as herein provided,less net earnings,8 to be computed on a quarterly basis in the manner set forth inF.W. Woolworth Company,90 NLRB 287, andN.L.R.B. v. Seven-Up BottlingCompany of Miami, Inc.,344 U.S. 344.Earnings in one particular quarter shallhave no effect upon the backpay liability for any other such period.By reasonof the recurrent nature of conduct heretofore engaged in by the Respondent, whichdemonstrates its hostility toward the principles of collective bargaining and thelikelihood that such conduct may continue unless effectively restrained, it will alsobe recommended that Respondent refrain from in any manner infringing uponthe rights of its employees to self-organization, to form, join, or assist labor or-ganizations, to bargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or all such activitiesexcept to the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment as authorizedin Section 8(a) (3) of the Act.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case,Imake the following:CONCLUSIONS OF LAW1.InternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America, AFL-CIO, and International Brotherhood of Boilermakers,Iron Ship Builders, Blacksmiths, Forgers and Helpers, AFL-CIO, are labor organi-zations within the meaning of Section 2(5) of the Act.2.By interrogating its employees concerning their concerted activities on behalfof labor organizations, threatening to reduce their working hours, and withholdingpay increases or other benefits if they designated a labor organization as theirrepresentative for the purposes of collective bargaining, the Respondent interferedwith, restrained, and coerced employees in the exercise of the rights guaranteed inSection 7 of the Act, and thereby engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (a) (1) of the Act.3.By discriminating in regard to the hire and tenure of employment of RalphBarnhart (employee) to discourage membership in a labor organization, theRespondent engaged in and is engaging in unfair labor practices within the meaningof Section 8(a)(3) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.1Recommendations omitted from publication.]7 SeeThe Chase National Bank of the City of New York, anJuan,Puerto Rico,Branch,65 NLRB 827.8 SeeCrossett Lumber Company,8 NLRB 497-498.